*789
ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of robbery in the first degree and armed criminal action. Defendant was sentenced to concurrent prison terms of twenty-five years and twenty years respectively. Defendant also appeals from an order denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief. The appeals have been consolidated. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment and denial of post-conviction relief are affirmed in accordance with Rules 30.25(b) and 84.16(b).